UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6331


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE MARCIAL RAMOS-HERNANDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:09-cr-00549-JCC-1; 1:12-cv-00788-JCC)


Submitted:   July 25, 2013                 Decided:   August 7, 2013


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Marcial Ramos-Hernandez, Appellant Pro Se. Jonathan Keim,
Kyle William Maurer, Lisa Owings, OFFICE OF THE UNITED STATES
ATTORNEY, Karen Ledbetter Taylor, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose     Marcial          Ramos-Hernandez              seeks     to   appeal    the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2013) motion.                  The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.    § 2253(c)(1)(B)                  (2006).            A      certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                             28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies           this        standard         by      demonstrating        that

reasonable      jurists         would        find      that     the        district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district court

denies     relief        on     procedural            grounds,       the     prisoner       must

demonstrate     both      that        the    dispositive           procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Ramos-Hernandez             has    not       made    the     requisite       showing.

Accordingly,        we        deny     his     motion         for     a     certificate       of

appealability and dismiss the appeal.                              We dispense with oral

argument because the facts and legal contentions are adequately



                                                  2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3